DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Species 1 (Fig. 1) in the reply filed on March 5, 2021 and May 17, 2021 is acknowledged.  The traversal is on the ground(s) that Smith (US PG Pub 2011/0300774) fails to teach the “tension strap” limitations of amended claim 1, and therefore claim 1 recites a special technical feature making a contribution over the prior art in view of Smith.
This is not found persuasive, because Smith still teaches the shared technical feature identified in the Restriction Requirement, i.e., a wireless bra having two cups, a gore, wings, back straps, back hook and eye fasteners, shoulder straps, stitching parts, flexible bands and a framework; wherein the two cups are connected by means of the gore; the stitching parts are arranged at connection portions among the cups, the gore, and the wings; the stitching parts extend along edges of the cups; the flexible bands are sewed and fixed in the stitching parts; the framework capable of supporting the cups is arranged in the gore; the back straps are connected with the wings; the back hook-and-eye fasteners are arranged on the back straps; for each of the shoulder straps, one end of the shoulder strap is connected with an upper portion of the cup, and the other end of the shoulder strap is connected with the back strap. See pages 5-6 of the Restriction Requirement. It is noted that all of the Species still share this technical feature, and the technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Smith (US PG Pub 2011/0300774). 

The Examiner reminds Applicant that upon allowance of any generic independent claim, any claims directed to withdrawn species may be considered for rejoinder as long as they do not contradict the independent claim.
The requirement is still deemed proper and is therefore made FINAL.
	Claims 1-4 and 6-10 are presented for examination below.
Claim Objections
Claim 1 is objected to because of the following informalities: 
“the two cups are connected by means of the gore” should read “the two cups are connected by the gore,” to enhance clarity
“the flexible bands are sewed” should read “the flexible bands are sewn”
“one end of the shoulder strap is connected with an upper portion of the cup” should read “one end of the shoulder strap is connected with an upper portion of a respective cup of the cups,” to enhance clarity and maintain clear antecedent basis in the claims
“the other end of the shoulder strap is connected with the back strap” should read “the other end of the shoulder strap is connected with a respective back strap of the back straps,” to enhance clarity and maintain clear antecedent basis in the claims
Claim 3 is objected to because of the following informalities: 
“the length of the shoulder strap” should read “the length of each respective shoulder strap,” to enhance clarity and maintain clear antecedent basis in the claims
“a middle portion of the shoulder strap should read “a middle portion of each respective shoulder strap,” to enhance clarity and maintain clear antecedent basis in the claims
Claim 9 is objected to because of the following informalities: 
“a connection port is arranged on one end of the stitching part close to the wing” should read “the connection port is arranged on one end of the stitching part close to the wing,” to enhance clarity and maintain clear antecedent basis in the claims
Claim 10 is objected to because of the following informalities: 
“an end of one back strap” should read “an end of one back strap of the back straps,” to enhance clarity and maintain clear antecedent basis in the claims
“the male fasteners are selectively fastened in one row of the female fasteners according to a chest circumference” should read ““the male fasteners are configured to be selectively fastened to one row of the female fasteners according to a chest circumference of a wearer of the wireless bra,” to enhance clarity
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 and 6-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the stitching parts are arranged at connection portions among the cups, the under holder, the gore and the wings.” The limitation is indefinite, as it is unclear where the stitching parts actually extend. It is noted that the word “among” typically means “in or into the middle of,” and it is unclear how the stitching part can be “in the middle of” the under holder, the gore, and the wings simultaneously. For purposes of examination, the Examiner will interpret the limitation as follows: “the stitching parts are arranged at connection portions extending along the cups, the under holder, the gore and the wings.”
Claim 2 recites the limitation “wherein the tension straps are formed by the flexible bands in the stitching parts extending from the connection port to the connection point.” The limitation is indefinite, as it is unclear if Applicant intends to recite wherein the tension straps are formed adjacent to the flexible bands, or if the flexible bands themselves form the tension straps. Furthermore, it is unclear which structure is recited to extend from the connection port to the connection point. For purposes of examination, the Examiner will interpret the limitation as follows: “wherein the tension straps are formed adjacent to the flexible bands in the stitching parts, the tension straps each extending from the respective connection port to the respective connection point.”
Claim 4 includes a drawing or pictorial representation within the body of the claim. The claim is indefinite, as the metes and bounds of the structure defined by the drawing cannot be a ladder-like shape.”
Claim 7 recites the limitation “the framework is sewn in the gore with a front fastener sewing method or a back fastener sewing method.” The limitation is indefinite, as it is unclear what sewing methods are included or excluded by the terms “front fastener sewing method” and “back fastener sewing method,” and the specification does not provide any further examples of what the claimed sewing methods might include. As such, the metes and bounds of the claim limitation cannot be readily ascertained. For purposes of examination, the Examiner will interpret the limitations as including any conventional sewing method.
Dependent claims are rejected at least for depending from rejected claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 and 8-10, as best as can be understood, are rejected under 35 U.S.C. 103 as being unpatentable over Smith (US PG Pub 2011/0300774) in view of Murray (US Patent No. 5,971,834).
Regarding claim 1, Smith discloses a wireless bra (see Figs. 1-2 and paragraph 0015) having two cups (11), an under holder (12), a gore (along 20, see annotated Fig. 3), wings (see annotated portion of 18; the Examiner notes that the wings and back straps as disclosed and claimed by Applicant appear to refer to extensions of the same structure, and not separate structures, see at least Applicant’s Fig. 1), back straps (see annotated portion of 18 and note above), back hook and eye fasteners (23, 24), shoulder straps (see Figs. 6-7), stitching parts (14 and zigzag stitches securing the flexible bands 15, see Fig. 5 and paragraphs 0015-0016), flexible bands (15), and a framework (20);
wherein the two cups are connected by means of the gore (see at least Figs. 3, 4, and 6), the under holder is arranged below the cups (see at least Fig. 3), the stitching parts are arranged at connection portions among the cups, the under holder, the gore and the wings (see Figs. 3-5 and paragraphs 0015-0017; the stitching parts extend along the lower edge of cups 11, which interface with the under holder, gore, and wings), the stitching parts extend along edges (i.e., lower edges) of the cups (see Figs. 3-6), the flexible bands are sewn and fixed in the stitching parts (see Figs. 3-5 and paragraphs 0015-0016), the framework capable of supporting the cups is arranged in the gore (see Figs. 3, 4, and 6 and paragraph 0018, note that framework 20 is capable of at least partially supporting the cups from a medial direction), the wings are connected with 

    PNG
    media_image1.png
    559
    998
    media_image1.png
    Greyscale

Smith substantially discloses the invention as claimed above, but fails to further disclose wherein the wireless bra further includes tension straps, wherein for each of the tension straps, one end of the tension strap is connected with a connection port between the wing and the cup, the other end of the tension strap is connected with a connection point on the shoulder strap.
However, Murray teaches a bra (10, see Fig. 1) having cups (30), wings (40), and shoulder straps (12), wherein the bra further includes tension straps (26), wherein for each of the tension straps, one end (i.e., bottom end) of the tension strap is connected with a connection port 
Therefore, based on Murray’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Smith’s bra to further include tension straps, wherein for each of the tension straps, one end of the tension strap is connected with a connection port between the wing and the cup, the other end of the tension strap is connected with a connection point on the shoulder strap; as doing so would adjustably provide lateral support to the cup and would provide a personalized fit for optimal wearer comfort.

Regarding claim 2, the modified bra of Smith (i.e., Smith in view of Murray) is further disclosed wherein the tension straps (26 of Murray) are formed by (interpreted to mean “adjacent to,” see rejection under 35 USC 112 above) the flexible bands (15 of Smith) in the stitching parts (14 of Smith and zigzag stitches securing the flexible bands 15 of Smith, see Figs. 3-6 of Smith) extending from the connection port (around 48 of Murray) to the connection point (16 of Murray, see Fig. 1 of Murray).


However, Murray further teaches wherein the shoulder straps (12) each include an adjustment fastener (14) capable of adjusting the length of the shoulder strap and arranged on a middle portion of the shoulder strap (see Fig. 1 and column 4, line 6 – column 4, line 9), so as to allow the length of the shoulder straps to be increased or decreased to properly fit the wearer (see column 3, line 54 – column 4, line 9 and column 5, line 42-52).
Therefore, based on Murray’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Smith’s shoulder straps to each include an adjustment fastener capable of adjusting the length of the shoulder strap and arranged on a middle portion of the shoulder strap, as doing so would allow the length of the shoulder straps to be increased or decreased to properly fit the wearer.

Regarding claim 4, the modified bra of Smith (i.e., Smith in view of Murray) is further disclosed wherein the adjustment fastener (14 of Murray) has a ladder-like shape (see Figs. 1, 4, and 5; and column 4, line 64 – column 5, line 51; note that adjustment fasteners 14 and 28 are disclosed to have the same function for tightening or loosening straps, are depicted as having a substantially identical shape in Fig. 1, and would be understood by one having ordinary skill in the art to each have the ladder-like shape shown in Figs. 4-5).



Regarding claim 9, the modified bra of Smith (i.e., Smith in view of Murray) is further disclosed wherein a connection port (48 of Murray) is arranged on one end of the stitching part (14 and zigzag stitches of Smith) close to the wing (40 of Murray; see Fig. 1 of Murray in relation to Figs. 3-4 of Smith).

Regarding claim 10, the modified bra of Smith (i.e., Smith in view of Murray) is further disclosed wherein the back hook- and-eye fasteners (23, 24 of Smith) comprise rows of fasteners (see Figs. 3, 4, and 7 and paragraph 0018 of Smith), the back hook-and-eye fasteners comprise one row of male fasteners (hook fasteners 23) arranged on an end of one back strap and three rows of female fasteners (loop fasteners 24) arranged on an end of the other back strap (see Figs. 3, 4, and 7 and paragraph 0018 of Smith), the male fasteners are selectively fastened in one row of the female fasteners according to a chest circumference (see Figs. 3, 4, and 7 and paragraph 0018 of Smith).

Claims 6 and 7, as best as can be understood, are rejected under 35 U.S.C. 103 as being unpatentable over Smith and Murray, as applied to claim 1 above, in view of Legaspi et al. (herein Legaspi)(US PG Pub 2005/0075048).

However, Legaspi teaches a wireless bra (10) having a pair of cups (14, 16), shoulder straps (52, 54), back straps (18, 20), and a framework (24) arranged in a gore of the bra (area joining cups 14, 16, see Figs. 1a-1b), wherein the framework is made of a hard material (see paragraph 0022), so as to provide a comfortable, wireless support structure with the necessary rigidity for accomplishing its supporting function (see Abstract and paragraphs 0002-0005).
Therefore, based on Legaspi’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Smith’s bra to include a rigid framework arranged in the gore of the bra, as doing so would provide a comfortable, wireless support structure with the necessary rigidity for accomplishing its supporting function.

Regarding claim 7, the modified bra of Smith (i.e., Smith in view of Murray and Legaspi) is further disclosed wherein the framework (24 of Legaspi) is a silicon wafer, a hard film, a steel sheet or a rigid fabric (see paragraph 0022 of Legaspi, framework 24 is made of a hard polyester or plastic film).
Legaspi fails to further teach wherein the framework is sewn in the gore with a front fastener sewing method or a back fastener sewing method. Instead, Legaspi teaches wherein the framework is bonded to the inner and outer layers of the bra (see paragraph 0033).
However, Legaspi teaches wherein the framework may also be sewn to other structures of the bra, so as to hold the framework in place in relation to other structures of the bra (see paragraph 0021).

It is noted that the recitation of “sewn… with a front fastener sewing method or a back fastener sewing method” is a product-by-process limitation. The determination of patentability in a product-by-process claim is based on the product itself, even though the claim may be limited and defined by the process. That is, the product in such a claim is unpatentable if it is the same as or obvious from the product of the prior art, even if the prior product was made by a different process. See MPEP 2113. A product-by-process limitation adds no patentable distinction to the claim, and is unpatentable if the claimed product is the same as a product of the prior art. The method of forming the device is not germane to the issue of patentability of the device itself. The Examiner further notes that Legaspi teaches a variety of possible sewing methods which are known in the art (single needle, double needle, three step zig zag, two step zig zag, basting, see paragraph 0021), and which could be reasonably construed as either a front fastener sewing method or a back fastener sewing method (see also rejection under 35 USC 112 above).

Claims 1, 8, and 10, as best as can be understood, are rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of Yan (CN 203986165 U).
Regarding claim 1, Smith discloses a wireless bra (see Figs. 1-2 and paragraph 0015) having two cups (11), an under holder (12), a gore (along 20, see annotated Fig. 3), wings (see annotated portion of 18; the Examiner notes that the wings and back straps as disclosed and claimed by Applicant appear to refer to extensions of the same structure, and not separate 
wherein the two cups are connected by means of the gore (see at least Figs. 3, 4, and 6), the under holder is arranged below the cups (see at least Fig. 3), the stitching parts are arranged at connection portions among the cups, the under holder, the gore and the wings (see Figs. 3-5 and paragraphs 0015-0017; the stitching parts extend along the lower edge of cups 11, which interface with the under holder, gore, and wings), the stitching parts extend along edges (i.e., lower edges) of the cups (see Figs. 3-6), the flexible bands are sewn and fixed in the stitching parts (see Figs. 3-5 and paragraphs 0015-0016), the framework capable of supporting the cups is arranged in the gore (see Figs. 3, 4, and 6 and paragraph 0018, note that framework 20 is capable of at least partially supporting the cups from a medial direction), the wings are connected with two ends (i.e., lateral ends) of the under holder respectively (see at least Figs. 3 and 4), the back straps are connected with the wings (see annotated Fig. 3), the back hook-and-eye fasteners are arranged on the back straps (see Figs. 3-4 and paragraph 0018), for each of the shoulder straps, one end (i.e., front end) of the shoulder strap is connected with an upper portion of the cup (see Figs. 6-7), and the other end (i.e., rear end) of the shoulder strap is connected with the back strap (at 19, see Figs. 6-7 and paragraph 0017).


    PNG
    media_image1.png
    559
    998
    media_image1.png
    Greyscale

Smith substantially discloses the invention as claimed above, but fails to further disclose wherein the wireless bra further includes tension straps, and wherein for each of the tension straps, one end of the tension strap is connected with a connection port between the wing and the cup, the other end of the tension strap is connected with a connection point on the shoulder strap.
However, Yan teaches a bra (see Fig. 1) having cups (2), an under holder (11, 13), a gore (between cups 2), wings (8), back straps (7), and shoulder straps (4), wherein the bra further includes tension straps (5), wherein for each of the tension straps, one end (i.e., bottom end) of the tension strap is connected with a connection port between the wing and the cup (see annotated Fig. 1, the Examiner notes that the connection port as disclosed and claimed by Applicant appears to merely refer to a point of connection, and not a separate structure, see Applicant’s Figure 1 and paragraph 0041), the other end (top end) of the tension strap is connected with a connection point on the shoulder strap (see annotated Fig. 1), so as to provide 

    PNG
    media_image2.png
    753
    1198
    media_image2.png
    Greyscale

Therefore, based on Yan’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Smith’s bra to further include tension straps, wherein for each of the tension straps, one end of the tension strap is connected with a connection port between the wing and the cup, the other end of the tension strap is connected with a connection point on the shoulder strap; as doing so would provide lateral support and stability to the breast and would provide a lifting effect to enhance the breast line.

Regarding claim 8, the modified bra of Smith (i.e., Smith in view of Yan) is further disclosed wherein the flexible bands (15 of Smith) are made of soft material (see paragraphs 

Regarding claim 10, the modified bra of Smith (i.e., Smith in view of Yan) is further disclosed wherein the back hook- and-eye fasteners (23, 24 of Smith) comprise rows of fasteners (see Figs. 3, 4, and 7 and paragraph 0018 of Smith), the back hook-and-eye fasteners comprise one row of male fasteners (hook fasteners 23) arranged on an end of one back strap and three rows of female fasteners (loop fasteners 24) arranged on an end of the other back strap (see Figs. 3, 4, and 7 and paragraph 0018 of Smith), the male fasteners are selectively fastened in one row of the female fasteners according to a chest circumference (see Figs. 3, 4, and 7 and paragraph 0018 of Smith).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. For example, Croxall (US Patent No. 2,734,193) teaches a brassiere having a two cups, wings, shoulder straps, and tension bands connected between the wings, cups, and shoulder straps; and Anderson (US Patent No. 3,200,821) teaches a brassiere having two cups, shoulder straps, an under holder, and tension straps, wherein the tension straps extend from the shoulder straps, and the shoulder straps include ladder-shaped adjustment fasteners.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOCELYN BRAVO whose telephone number is (571)270-0581.  The examiner can normally be reached on Mon - Fri 9:30am - 6:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup, can be reached at (571) 272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOCELYN BRAVO/Primary Examiner, Art Unit 3732